            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALAN T. ROSENGRANT,                              No. 4:20-CV-01555

          Plaintiff,                             (Judge Brann)

     v.

TRANSCONTINENTAL GAS PIPE
LINE COMPANY, LLC,

          Defendant.

                                   ORDER

     AND NOW, this 27th day of May 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Defendant’s motion to dismiss Counts 2 and 3 of the Amended

          Complaint (Doc. 14) is GRANTED IN PART AND DENIED IN

          PART.

          a.     The motion is denied as to the breach of contract claim.

          b.     The motion is granted as to the private nuisance claim.

     2.   Defendant’s answer to the Amended Complaint due no later than June

          10, 2021.

                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
